Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a first computing device  that is configured to operate as part of a computing device infrastructure system in claim 1.
a second computing device that is configured to operate as part of a computing device infrastructure system in claim 1.
A review of the specification shows that the following appears to be the only description for corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification only discloses, in paragraph [0022], In a specific example, the switch computing device(s) 204 may be provided by Top Of Rack (TOR) switch device(s) in a rack, with the server computing device(s) 206 and the storage computing device(s) 208 provided by server device(s) and storage device(s) that are included in that rack and coupled to the TOR switch device(s). However, while illustrated and discussed as being provided by TOR switch device(s), server device(s), and storage device(s), one of skill in the art in possession of the present disclosure will recognize that computing devices provided in the computing device infrastructure trust domain system 200 may include any devices that may be configured to operate similarly as discussed below. As such, in some embodiments, any of the switch computing device(s) 204, server computing device(s) 206, and/or storage computing device(s) 208 may be omitted from the computing device infrastructure system 202 while remaining within the scope of the present disclosure as well.”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch et. al. (U.S. Patent Application Publication No. 20200106774 A1), hereinafter Lerch, in view of Mosko (US 20150341329 A1), hereinafter Mosko.

Regarding claim 1, Lerch discloses A computing device infrastructure trust domain system (Par. [0019], FIG. 1 illustrates an example network environment 100 in which a trusted device establishment system may be implemented in accordance with one or more implementations.), comprising: 
a first computing device (i.e. 102B) that is configured to operate as part of a computing device infrastructure system (Par. [0030], Accordingly, the subject system allows the electronic devices 102A-C to establish (i.e. configured) highly trusted relationships (i.e. computing device infrastructure) (e.g. when in close proximity), and then leverage the highly trusted relationships to securely share access rights to one or more secure devices 104A-C, which may provide, for example, access to a user's home, vehicle, storage locker, and the like.); and 
a second computing device (i.e. 102B) that is configured to operate as part of the computing device infrastructure system (i.e. same as device 102A above), that stores (Par. [0040], The memories 204A-B may include suitable logic, circuitry, and/or code that enable storage of various types of information such as received data, generated data, code, and/or configuration information) authentication information that is specific to the computing device infrastructure system ( Par. [0050], Thus, the electronic device 102A generates a secret, e.g. a data item (402)), and that is configured to: 
Lerch discloses that the establishment of trust start starts when the second computing device provides an authentication information that is specific to the computing device infrastructure system (i.e. secret) ( Par. [0061]The process 500 begins when the electronic device 102A initiates a secure device establishment process with another device, such as the electronic device 102B, by providing a data item (e.g., a secret) to the other device via an out-of-band channel, such as a non-RF channel (502).)
receive a first communication broadcast by the first computing device (Par. [0061], The electronic device 102A receives, from the other device ( i.e. first computing device) via a direct wireless connection formed by the wireless interface 206A and the wireless interface 206B of the other device, an indication (i.e. first communication) of the provided data item (e.g., a hash of the data item or the entire data item) and a public key of the other device (504) ); 
verify that the first communication includes the authentication information that is specific to the computing device infrastructure system (Par. [0062], The electronic device 102A verifies that the received indication of the data item (i.e. authentication information that is specific to the computing device infrastructure system) corresponds to the data item that was provided to the electronic device 102B via the out-of-band channel (506).) and, in response: 
add the first computing device to a trust domain (Par. [0062], The storage of the public key of the other device in the secure element 208A of the electronic device 102A may serve as a verification and/or confirmation that the other device (i.e. first computing device) has been established as a trusted device of the electronic device 102A.); and 
store, in the second computing device, a first computing device component hash value that is included in the first communication (Par. [0062], If the received indication is verified, thereby proving that the electronic device 102B is in possession of the data item, the electronic device 102A stores the received public key in a secure memory region in association with an identifier corresponding to the other device, such as a user identifier of the user associated with the electronic device 102B (508) (i.e. component hash value). ); 
receive, subsequent to the first communication, a second communication from the first computing device (Par. [0064], The electronic device 102A responsively requests the public key of the other device, e.g. the electronic device 102B (604). The electronic device 102A receives (i.e. second communication) the public key from the other device…); and 
determine whether the second communication includes the first computing device component hash value (Par. [0064], The electronic device 102A receives the public key from the other device and verifies that the public key is stored in a secure memory region of the electronic device 102A in association with an identifier of the other device, such as a user identifier of the user associated with the other device (606) (i.e. first computing device component hash value).) and: 
perform, in response to determining that the second communication includes the first computing device component hash value (Par. [0065], If the public key is stored in a secure memory region of the electronic device 102A in association with an identifier associated with the other device (606)), at least one trust domain operation associated with the first computing device  (Par.[0065]… the electronic device 102A generates an attestation data item that is signed using a private key of the electronic device 102A and includes the public key of the other device as well as an indication of one or more access rights with respect to the secure device 104A that are assigned to the public key (608). The electronic device 102A then provides (e.g., transmits) the signed attestation item to the other device (610) (i.e. at least one trust domain operation associated with the first computing device )).
Lerch teaches a method of storing the public key of a device in association with an identifier corresponding to the other device. Lerch does not explicitly disclose hashing the device identifiers and associating the hashed identifiers with the public key. However, Mosko teaches a method of identifying entries based on hash values of associated objects (Par. [0031],  Each entry in the property vector represents a validated property. For example, one entry can include the hash value of the requested content object. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lerch using the method of hashing component identifiers taught by Mosko. Associating the public key of domain devices with a hash of the identifiers would make it difficult for an attacker  to guess the device identifiers and make the trust domain more secure.
Lerch discloses a method of ignoring a communication from a second device in response to determining that the second communication does not have the stored hash value. Lerch does not disclose removing the second device from the trust domain. However, Mosko teaches  remove, in response to determining that the second communication does not include the first computing device component hash value, the first computing device from the trust domain (Par. [0058], If the property vector does not indicate any egress policies (decision 504), then the egress node removes the property vector from the message (operation 508). The egress node then transmits the packet out of the trust domain (operation 510). Note that even if the egress node does not remove the property vector from the message, a node that receives the message will be outside the trust domain and would thus not trust any authentication performed by the nodes inside the trust domain); and 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Lerch by removing entities that fail authentication from a trust domain. Since those entities might have a malicious intent they might eventually succeed the authentication step and attack the trust domain. It would improve the security of the system to remove those entities first and take appropriate action.

Regarding claim 2, the combination of Lerch and Mosko teaches claim 1. Lerch further discloses wherein the first computing device (i.e. 102B) is configured to operate as part of the computing device infrastructure system (Par. [0030], Accordingly, the subject system allows the electronic devices 102A-C to establish (i.e. configured) highly trusted relationships (i.e. computing device infrastructure) (e.g. when in close proximity), and then leverage the highly trusted relationships to securely share access rights to one or more secure devices 104A-C, which may provide, for example, access to a user's home, vehicle, storage locker, and the like.), stores the authentication information that is specific to the computing device infrastructure system (Par. [0040], The memories 204A-B (i.e. memories 202A-B are parts of devices 102A-B) may include suitable logic, circuitry, and/or code that enable storage of various types of information such as received data (i.e. authentication information), generated data code, and/or configuration information), and is configured, in response to initialization of the computing device infrastructure system (Par. [0050], The data flow 400 begins with a trusted device establishment process by which the electronic device 102A can establish the electronic device 102B as a trusted device. ), to: 
generate the first computing device component hash value using a respective first component identifier associated with at least one first component included in the first computing device ( Lerch discloses that the public key of the first device (i.e. 102B) is retrieved from a memory associated with device 102B. Lerch does not explicitly disclose the public key of device 102B being generated. However, Lerch discloses the public key of the electronic device 102A being generated (Par. [0044]). Therefore, it would be obvious to apply the same teaching to generate the public key for the device 102B) ; and 27 4841-9089-6838 v.1PATENT Docket No.: 16356.2196US01 (121222.01) Customer No.: 0000160825 
broadcast the first communication including the authentication information and the first computing device component hash value (Par. [0061], The electronic device 102A receives, from the other device ( i.e. first computing device) via a direct wireless connection formed by the wireless interface 206A and the wireless interface 206B of the other device, an indication (i.e. first communication) of the provided data item (e.g., a hash of the data item or the entire data item) and a public key of the other device (504) ).  

Regarding claim 3, the combination of Lerch and Mosko teaches claim 1. Lerch further discloses wherein the second computing device (i.e. 102A)  is configured, in response to initialization of the computing device infrastructure system (Par. [0050], The data flow 400 begins with a trusted device establishment process by which the electronic device 102A can establish the electronic device 102B as a trusted device. ), to: 
generate a second computing device component hash value using a respective second component identifier associated with at least one second component included in the second computing device (Par. [0044],… For example, the security engine 306 may perform cryptographic operations and/or may manage cryptographic keys and/or certificates. In one or more implementations, the communications between the secure element 208A and an external device, such as the secure element 208B of the electronic device 102B may be encrypted. For example, for NFC-F communications, an encryption key may be dynamically generated each time mutual authentication is performed. In these one or more implementations, the encryption/decryption and/or key generation/management may be performed all or in part by the security engine 306); and 
broadcast a third communication including the authentication information and the second computing device component hash value (Par. [0058], The attestation data item (i.e. authentication information) may include the public key of the electronic device 102B and an indication of the access rights being assigned to the public key, and the entire attestation data item may be signed via the private key of the electronic device 102A, e.g. the private key that was provided or established in conjunction with the pairing/authorization process with the secure device 104A (i.e. second computing device hash value). The electronic device 102A may transmit the attestation data item to the electronic device 102B. An example process of conveying access rights to an established trusted device is discussed further below with respect to FIG. 6.).  

Regarding claim 7, An Information Handling System (IHS)( Par. [0015], Thus, the subject system allows devices associated with different user accounts to establish an explicit trust relationship with one another, which may then be used as the basis for performing high value sharing (e.g., sharing of a high value asset) between the devices, ), comprising: 
a processing system (The secure element 208A may include, among other components, a secure processor 302,); and 
a memory system that is coupled to the processing system (non-volatile memory 310,) and that includes instructions that, when executed by the processing system, cause the processing system (Par. [0045], The non-volatile memory 310 may be and/or may include, for example, flash memory. The non-volatile memory 310 may store the executable code associated with the applets 210A-N, such as private keys, public keys, and/or attestation data items associated with the secure devices 104A-B, and/or for sharing access to the secure devices 104A-B. In one or more implementations, the non-volatile memory 310 may also store firmware and/or operating system executable code that is executed by the secure processor 302) to provide a trust domain engine (security engine 306) that is configured to: 
receive a first communication broadcast by the first computing device (Par. [0061], The electronic device 102A receives, from the other device ( i.e. first computing device) via a direct wireless connection formed by the wireless interface 206A and the wireless interface 206B of the other device, an indication (i.e. first communication) of the provided data item (e.g., a hash of the data item or the entire data item) and a public key of the other device (504) ); 
verify that the first communication includes the authentication information that is specific to the computing device infrastructure system (Par. [0062], The electronic device 102A verifies that the received indication of the data item (i.e. authentication information that is specific to the computing device infrastructure system) corresponds to the data item that was provided to the electronic device 102B via the out-of-band channel (506).) and, in response: 
add the first computing device to a trust domain (Par. [0062], The storage of the public key of the other device in the secure element 208A of the electronic device 102A may serve as a verification and/or confirmation that the other device (i.e. first computing device) has been established as a trusted device of the electronic device 102A.); and 
store, in the second computing device, a first computing device component hash value that is included in the first communication (Par. [0062], If the received indication is verified, thereby proving that the electronic device 102B is in possession of the data item, the electronic device 102A stores the received public key in a secure memory region in association with an identifier corresponding to the other device, such as a user identifier of the user associated with the electronic device 102B (508) (i.e. component hash value). ); 
receive, subsequent to the first communication, a second communication from the first computing device (Par. [0064], The electronic device 102A responsively requests the public key of the other device, e.g. the electronic device 102B (604). The electronic device 102A receives (i.e. second communication) the public key from the other device…); and 
determine whether the second communication includes the first computing device component hash value (Par. [0064], The electronic device 102A receives the public key from the other device and verifies that the public key is stored in a secure memory region of the electronic device 102A in association with an identifier of the other device, such as a user identifier of the user associated with the other device (606) (i.e. first computing device component hash value).) and: 
perform, in response to determining that the second communication includes the first computing device component hash value (Par. [0065], If the public key is stored in a secure memory region of the electronic device 102A in association with an identifier associated with the other device (606)), at least one trust domain operation associated with the first computing device  (Par.[0065]… the electronic device 102A generates an attestation data item that is signed using a private key of the electronic device 102A and includes the public key of the other device as well as an indication of one or more access rights with respect to the secure device 104A that are assigned to the public key (608). The electronic device 102A then provides (e.g., transmits) the signed attestation item to the other device (610) (i.e. at least one trust domain operation associated with the first computing device )).
Lerch teaches a method of storing the public key of a device in association with an identifier corresponding to the other device. Lerch does not explicitly disclose hashing the device identifiers and associating the hashed identifiers with the public key. However, Mosko teaches a method of identifying entries based on hash values of associated objects (Par. [0031],  Each entry in the property vector represents a validated property. For example, one entry can include the hash value of the requested content object. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lerch using the method of hashing component identifiers taught by Mosko. Associating the public key of domain devices with a hash of the identifiers would make it difficult for an attacker  to guess the device identifiers and make the trust domain more secure.
Lerch discloses a method of ignoring a communication from a second device in response to determining that the second communication does not have the stored hash value. Lerch does not disclose removing the second device from the trust domain. However, Mosko teaches  remove, in response to determining that the second communication does not include the first computing device component hash value, the first computing device from the trust domain (Par. [0058], If the property vector does not indicate any egress policies (decision 504), then the egress node removes the property vector from the message (operation 508). The egress node then transmits the packet out of the trust domain (operation 510). Note that even if the egress node does not remove the property vector from the message, a node that receives the message will be outside the trust domain and would thus not trust any authentication performed by the nodes inside the trust domain); and 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Lerch by removing entities that fail authentication from a trust domain. Since those entities might have a malicious intent they might eventually succeed the authentication step and attack the trust domain. It would improve the security of the system to remove those entities first and take appropriate action.

IHS claim 8 is drawn to the system claimed in claim 3. Therefore, claim 8 corresponds to system claim 1 and is rejected for the same reason of obviousness used above.

Method claim 14 is drawn to the method using the corresponding system claimed in claim 1. Therefore, method claim 14 corresponds to system claim 1 and is rejected for the same reason of obviousness used above.

Method claim 15 is drawn to the method using the corresponding system claimed in claim 3. Therefore, method claim 15 corresponds to system claim 3 and is rejected for the same reason of obviousness used above.

Claims 19, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch, in view of Mosko and further in view of Begorre et. al. (U.S. Patent Application Publication No.  20080263189 A1), hereinafter Begorre.

Regarding claim 9, the combination of Lerch and Mosko teaches claim 8. Begorre further teaches wherein the respective second component identifier associated with at least one second component included in the second computing device includes: 
a service tag associated with the first computing device; and 
a Media Access Controller (MAC) address used by a management controller device in the first computing device  (Par. [0036], It should be appreciated that other information, such as, for example, a Media Access Control (MAC) address, a serial number (i.e. service tag), a random number other than a GUID or any other suitable data, can be used as unique device identifiers identifying a device controlling a network, if this information is not easily guessed and is not obtainable outside the network.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lerch and Mosko by using service tag and Media Access Controller information to generate device identifiers. Since these information uniquely identify devices it would be obvious to use them as computing device identifiers.

Regarding claim 13, the combination of Lerch and Mosko teaches claim 7.
 Begorre further teaches wherein authentication information is generated (Par. [0031], However, using high entropy data characteristic of a secure network (i.e., information that is random or nearly random and is not obtainable outside a network) to generate a unique network identifier such as a network signature (i.e. authentication information) may provide an additional level of security to a network identification process) based on an order identifier for the computing device infrastructure system (Par. [0036], In some embodiments, the network data block 410 may comprise Active Directory domain identification data. In this example, the network data block 410 may comprise such device identification information as a Root Domain Globally Unique Identifier (Root Domain GUID) 412, a Domain Globally Unique Identifier (Domain GUID) 414, a Forest Name 416 and a Domain Name 418 (i.e. order identifier of the computing device infrastructure system). Root Domain GUID 412 and Domain GUID 414 may be referred to as high entropy data thus being unique device identifiers.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lerch and Mosko by using a an order identifier of the network to generate authentication information. Since the order identifier is a unique information for the domain, it would be difficult for a malicious device to get access to the trusted domain.

Method claim 16 is drawn to the method using the corresponding IHS system claimed in claim 9. Therefore, method claim 16 corresponds to IHS claim 9 and is rejected for the same reason of obviousness used above.

Method claim 20 is drawn to the method using the corresponding IHS system claimed in claim 13. Therefore, method claim 20 corresponds to IHS claim 13 and is rejected for the same reason of obviousness used above.

Allowable Subject Matter
Claims 4-6, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, the combination of Lerch and Mosko teaches claim 3.
Ozawa (U.S. Patent Application Publication No. 20150234619 A1), hereinafter Ozawa  teaches wherein the second computing device is configured to: 
determine that the second computing device component hash value and the first computing device component hash value configure the second computing device to operate as a primary trust domain device and the first computing device to operate as a secondary trust domain device (Par. [0037], The hash value calculation unit 17 calculates a hash value for the data name (data ID) attached to the write data. The hash value is used for identifying which storage apparatus 100 stores the data, and also which storage apparatus 100 stores the replication data of that data. The hash value corresponding table 20 is a corresponding table referenced at the time of identifying a master node and a slave node based on the calculated hash value. There are various methods for determining a master node and a slave node based on the hash value. One of the examples is illustrated in FIG. 6.); and 
However, Ozawa does not teach the master device sending a periodic request for the slave device’s hash value.

Regarding claim 6, the combination of Lerch and Mosko teaches claim 1.
Thom et. al. (U.S. Patent No. US 10284375 B2), hereinafter Thom teaches wherein the second computing device is configured to: 
receive, via a network from a management system, a first computing device component hash value change notification ((133) Step 1300 receives at a trust service a change request to change a trust status of a client device. The trust service 122, for instance, receives a request from the device authority 140 to change a trust status of the client device 102.); 
receive, subsequent to the second communication, a third communication broadcast by the first computing device ( Col. 16, lines 46-50,  Step 1304 ascertains whether a request signature received with the change request matches the verification signature. For example, the trust service 122 compares the verification signature to the request signature received with the change request.); and 
store, in the second computing device, an updated first computing device component hash value that is included in the third communication (Col. 16, lines 51-56,   if the request signature matches the verification signature (“Yes”), step 1306 changes a trust status of the client device. According to various implementations, a signature match indicates that a correct device key was used to generate the request signature. Accordingly, the trust service 122 updates a trust status of the client device 102.).
However, Thom does not explicitly teach a third communication broadcast by the first computing device, an authentication information that is specific to the computing device infrastructure system and verifying that a third communication includes an authentication information that is specific to the computing device infrastructure system.

Claims 10 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reason as claim 4 above.
Claims 12 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reason as claim 6 above.
Claims 5, 11 and 18 would be allowable as depend upon claims 4, 10 and 17 respectively, including the limitations of their base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benoit (U.S Patent Application Publication No. 2016/0366124 A1) teaches a method of registering and configuring wireless devices to operate as part of a wireless network.
Lewis  (U.S Patent Application Publication No. 2004/0032844 A1) teaches a method of removing nodes from a network if a heartbeat message is not received for a certain time period or the authentication of the heartbeat message fails.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496